UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4459


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID NEIL PHILLIPS, a/k/a Neil Phillips,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00236-F-1)


Submitted:   November 13, 2014            Decided:   December 15, 2014


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Kiersh, LAW OFFICE OF STEVEN KIERSH, Washington, D.C.,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Neil Phillips pleaded guilty to conspiracy to

manufacture, distribute, dispense, and possess with intent to

distribute       500     grams    or    more      of   a        mixture       and    substance

containing       a    detectable       amount     of     methamphetamine             and     five

kilograms or more of cocaine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A)

and 846 (2012); and possession of a firearm in furtherance of a

drug    trafficking       crime,       18    U.S.C.    §    924(c)        (2012).          After

denying    Phillips’s         motion    to     withdraw         his     guilty      plea,     the

district court sentenced him to life imprisonment on the drug

conspiracy,      plus     a     sixty-month       consecutive           sentence      for     the

firearm    conviction.           Phillips       now    appeals,         arguing      that     the

district    court       erred    in    denying     his     motion        to    withdraw       his

guilty plea.         We affirm.

            We review a district court’s denial of a motion to

withdraw     a       guilty   plea     for     abuse       of    discretion.               United

States v.    Nicholson,          676   F.3d    376,    383       (4th     Cir.      2012).      A

defendant seeking to withdraw his guilty plea bears the burden

of “show[ing] a fair and just reason” for withdrawing his guilty

plea.    Fed. R. Crim. P. 11(d)(2)(B); Nicholson, 676 F.3d at 383.

            In deciding whether to permit a defendant to withdraw

his guilty plea, a district court should consider:

       (1)   whether the  defendant has   offered credible
       evidence that his plea was not knowing or otherwise
       involuntary; (2) whether the defendant has credibly

                                              2
      asserted his legal innocence; (3) whether there has
      been a delay between entry of the plea and filing of
      the motion; (4) whether the defendant has had close
      assistance of counsel; (5) whether withdrawal will
      cause prejudice to the government; and (6) whether
      withdrawal will inconvenience the court and waste
      judicial resources.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

While all of these factors should be considered, the key factor

is    whether   the     Rule    11    hearing     was        properly     conducted.

Nicholson, 676 F.3d at 384.

           We have reviewed the record and discern no abuse of

discretion in the district court’s denial of Phillips’s motion.

Phillips has failed to establish that his guilty plea was not

knowing and voluntary.         During the Rule 11 hearing, the district

court twice informed Phillips that these convictions carried a

potential maximum penalty of two life sentences, which Phillips

indicated that he understood.           The written plea agreement signed

by Phillips similarly stated in three places that the maximum

penalty was life imprisonment for each charge.

           Furthermore,        the     remaining        factors       support      the

district court’s decision.           Phillips has offered no support for

his   assertions      that   counsel’s       failure    to    file    a   motion    to

suppress   deprived      him   of    “close     assistance       of     counsel”   in

connection with his plea.            Nor has he provided any evidence to

support his claim of legal innocence.              Phillips also waited more

than six months and until the morning of his sentencing hearing

                                         3
to seek withdrawal of his plea, at considerable inconvenience to

the government and the district court.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the material before this

court and argument will not aid the decisional process.

                                                                  AFFIRMED




                                    4